ORDER

PER CURIAM.
Nick Winstead (Movant) appeals the judgment of the Circuit Court of St. Louis County denying without an evidentiary hearing his Rule 24.035 motion for post-conviction relief. Movant claims the motion court clearly erred in denying his claim that plea counsel provided ineffective assistance by inducing him to enter a blind plea of guilty by convincing Movant that the court would order long-term drug treatment.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).